SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1101
KA 13-01490
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MATTHEW GOFORTH, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Mark H. Dadd,
J.), rendered June 10, 2013. The judgment convicted defendant, upon
his plea of guilty, of assault in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the third degree (Penal Law
§ 120.00 [1]). By pleading guilty, defendant forfeited his contention
that County Court should have dismissed the indictment because the
prosecutor failed to introduce exculpatory evidence before the grand
jury (see People v Crumpler, 70 AD3d 1396, 1397, lv denied 14 NY3d
839). Defendant’s further contention that he was denied effective
assistance of counsel “does not survive his plea of guilty inasmuch as
‘[t]here is no showing that the plea bargaining process was infected
by any allegedly ineffective assistance or that defendant entered the
plea because of his attorney[’s] allegedly poor performance’ ” (People
v Fomby, 42 AD3d 894, 895; see People v Jackson, 99 AD3d 1240, 1240,
lv denied 20 NY3d 987).




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court